Warren E. Burger: We'll hear arguments next in 73-2055, Securities Investor Protection against Barbour.
Wilfred R. Caron: Mr. Chief Justice and members of the Court. Excuse me Your Honor.
Warren E. Burger: Just for a moment until we get cleared here.
Wilfred R. Caron: I beg your pardon.
Warren E. Burger: But all right. Just give you a little bit more freedom here. I think you may precede now Mr. Caron.
Wilfred R. Caron: One would think, I would be happy to wait awhile but in any event I'm sorry to interrupt you.
Warren E. Burger: So, go ahead.
Wilfred R. Caron: May I please the Court. I would stated the outset that this particular case presents for review for the first time the Securities Investor Protection Act of 1970 which are created to the petitioner, the Securities Investor Protection Corporation. I would probably slip into certain jargon because of our familiarity with the Act, so I would like to point out that I will refer to that legislation as the 1970 Act, I would be referring to the petitioner as SIPC by which it has come to be called and I would be referring to brokers and dealers who are required to the numbers of SIPC as simply as members. As I view the issues in the case, the particular circumstances, now out of which these issues arise, are not particularly important or material for the purposes of context, however, I would summarize into this fashion. The controversy does arise out of a liquidating receivership of a Tennessee broker-dealer and several affiliated companies who are not broker-dealers. Soon after the receivership commenced, there was an order made requiring persons who claimed ownership of certain securities to make a deposit of 5% of the principle amount as a reserved to cover administrative expenses and fees, since that time of that 5%, 3.5% has been returned. Approximately four months after the commencement of the receivership, one had been in fact substantially completed, SIPC was notified by counsel for the receiver that there appear to be some risked that those persons who made those deposits maybe exposed to some lost and therefore requested certain advances of funds in order to make up the difference. For various reasons which we felt were good and sufficient which are not before this Court, after consideration of the available information in the status of the proceeding, SIPC determine that it would not be appropriate to intervene in those circumstances. And following that of course, the receiver five months later commenced a proceeding in the District Court Nashville, the object and purpose of which was to compel SIPC to provide whatever the benefits are under the 70 Act to these persons who was still owe that 1.5% deposit. That's the thrust of the proceeding and it is in our judgment a proceeding which seeks relief precisely of the kind which the 1970 Act expressly granted to the Securities and Exchange Commission. In consequence, the issues which this Court has agreed to hear and review are these firstly, whether or not members of the investing public who are customers of a failed member have a right to invoke this extraordinary remedy to review a determination by SIPC and compel certain mandatory relief; and secondly, if indeed such a right exists or can be implied from the statute whether or not this receiver has the standing to maintain such an action. Our position essentially is that the grant to the SEC of this extraordinary remedy of enforcement over SIPC in order to compel it, to perform its statutory responsibilities is clearly an exclusive grant of a very extraordinary power and an extraordinary remedy, our position is that there is nothing in the legislative history or in the statute itself to suggest the contrary. Indeed our position is that an analysis of the statute, and its purpose, and its legislative history would clearly indicate that Congress indeed are fashion and created a special supervisory tool, placed it in the hands of the commission and indeed expected that no member of the general public would simultaneously enjoy that considerable hour. We depend on a statutory analysis, we have course look to certain maxims of construction but in my opinion to the extent we look to principles of construction, there only really assistance to what I regard as ineluctable conclusion. Because the job of an analysis is far better than in writing and in briefs, I would not attempt to detail too much of the contents of the brief we file. I would like however, to focus on three aspects of the statute which I consider to be most helpful and most critical. Firstly, I would like to mention briefly the purpose of the legislation. It was enacted in -- effective December 1970, in the wake of a considerable number of broker-dealer failures in the bad years of 1967, 68', 69', 70'. The thrust and purpose was to bolster investor confidence in the securities markets and by this 1970 Act, Congress attacked the problem in a number of ways, some were affirmative and some were negative. It certainly enhanced the commission's power to promulgate and enforced financial responsibility rules for brokers and dealers. It gave the commission the power to impose on self-regulatory organizations, the duty to adopt additional rules of any kind. It looked to the improvement of the examination and inspection procedures of the self-regulatory organizations to assure compliance with rules affecting financial responsibility and to detect early as possible approaching financial difficulty. They directed the commissions and conduct the study in unsafe and unsound practices which he did. And finally, part and possible this attack on the problem of investor confidence, it did create SIPC. It created it as a non-industry or rather a nonprofit industry funded membership corporation. It provided specifically it would not be a Government agency. It created it so that in the event these attempts to avoid failures were not successful in certain cases. Public confidence could be boosted by the notion that there is an organization after all which stands behind the failure of that type with its funds. It created an organization funded by the industry with only the possibility of a call and federal money. And it created a corporation with a board of directors which is prescribed by statute, a responsible one in my opinion of balance to one. There is not federal dominance. There is not industry dominance. There is not public dominance. There have been considerable reputations in the brief to indicate how they selected. The second point that I would like to emphasize is the means by which public customers are protected when brokers and dealers do fail who are members of SIPC. There is a dependence on the part of SIPC on the information and cooperation of the self-regulatory organizations and the SEC, they are the ones who the examining authority. They are the ones who receive the reports, we do none. However under our statute, they have the obligation when they the facts which lead them to believe that perhaps a firm is approaching difficulty to report those facts to us. And as that's done, if the situation appears to warrant the critical analysis on the basis of the available facts, we do that and we look to our statute which authorizes us to do the following. If one or five statutory conditions exist and it is spell that in the statute, for example, insolvency. To some extent noncompliance with applicable regulations in the commission and if the firm has failed, there's in danger of failing to meet its obligations to customers. SIPC is vested with the discretion to make an applications to the District Court in the appropriate jurisdiction, seeking adjudication that customer require protection, seeking the appointment of a trustee in liquidation and there where I will provide in the protection contemplated by the statute. So, the ministerial act that the statute talks about, it doesn't amount to a congressional direction that is doesn't so exist you must would allow so flexibility. The perimeters of which I don't think are involved today and have not been determine in any event. The proceeding that is brought is essentially involuntary bankruptcy proceeding. The statute expands on the powers of a Court of bankruptcy by allowing certain chapter 10 powers and provisions to become operative through in corporation by reference. But essentially, reorganization is prohibited, it is truly a straight involuntary bankruptcy proceeding base to some extent insofar as customer's substantive rights are concerned on Section 60 of the Bankruptcy Act and I don't feel it's appropriate to get into that detail at the moment. I think what is really new about this particular proceeding, at least two of them more important aspects would be this, because the Congress was concern about a possible domino effect in the industry by the failure of one firm. It did authorize the completion of open contractual commitments between the firm and liquidation, and another broker-dealer. More important and most remain here by the statute, the funds of the member in liquidation the estate is no longer the only source from which a customer's claim and bankruptcy maybe satisfied. Under the statute SIPC funds now whether certain prescribe limits will augment the estate. It is if you will a method of collection bonds of for our substantive rights are concern not that much difference between Section 60 of the Bankruptcy Act in our statute. There are differences however. So, this is the proceeding, this is the relief that it is alleged and claimed here by the receiver. SIPC should by reason of its obligations have initiated and commenced. The third aspect I would look to an oral argument is the commission supervision under the statute. In some respects, the SEC is to use of --
Warren E. Burger: We will be -- this at ten o'clock tomorrow morning.
Wilfred R. Caron: Thank you very much, Chief Justice.